 Case 3:19-cv-00851-JRW Document 12 Filed 12/20/19 Page 1 of 4 PageID #: 722




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF KENTUCKY
                        LOUISVILLE DIVISION


Chelsey Nelson Photography LLC,
and Chelsey Nelson,

                    Plaintiffs,
       v.

Louisville/Jefferson County Metro
Government; Louisville Metro                    Case No. 3:19-cv-00851
Human Relations Commission-
Enforcement; Louisville Metro
Human Relations Commission-
Advocacy; Kendall Boyd, in his               STIPULATION OF ACCEPTANCE
official capacity as Executive Director of      OF SERVICE OF VERIFIED
the Louisville Metro Human Relations           COMPLAINT AND BRIEFING
Commission-Enforcement; and Marie                     SCHEDULE
Dever, Kevin Delahanty, Charles
Lanier, Sr., Laila Ramey, William
Sutter, Ibrahim Syed, and Leonard
Thomas, in their official capacities as
members of the Louisville Metro
Human Relations Commission-
Enforcement,

                    Defendants.

      The parties stipulate that Assistant County Attorney John F. Carroll is the

lead attorney for the above-named Defendants. Attorney Carroll is authorized to

receive service of process on behalf of all named Defendants in the Complaint. This

acceptance of service is to have the same force and effects as if the named

Defendants were personally served with the following documents under the rules of

this Court and statutes of the State of Kentucky:

      1. Summons issued to Louisville/Jefferson County Metro Government;
      2. Verified Complaint and Exhibits 1-2;
 Case 3:19-cv-00851-JRW Document 12 Filed 12/20/19 Page 2 of 4 PageID #: 723




      3.  Civil Cover Sheet;
      4.  Corporate Disclosure Statement;
      5.  Plaintiffs’ Preliminary Injunction Motion;
      6.  Plaintiffs’ Brief in Support of Their Preliminary Injunction Motion;
      7.  Declaration of Chelsey Nelson in Support of Plaintiffs’ Preliminary
          Injunction Motion;
      8. Table of Contents: Appendix to Plaintiffs’ Brief in Support of Plaintiffs’
          Preliminary Injunction Motion;
      9. Appendix to Plaintiffs’ Brief in Support of Plaintiffs’ Preliminary
          Injunction Motion;
      10. Proposed Order Granting Plaintiffs’ Preliminary Injunction Motion;
      11. Standard Civil Case Assignment; and
      12. Motions for Admission Pro Hac Vice of Jonathan Scruggs, Katherine
          Anderson, Bryan Neihart, and David Cortman.

      The parties further stipulate and agree Defendants’ answer or other

responsive pleading to the Verified Complaint shall be due on or before January 16,

2020. Defendants’ Response to Plaintiffs’ Preliminary Injunction Motion shall be

due on January 16, 2020.


Respectfully submitted this 20th day of December, 2019.

By: s/ BRYAN NEIHART                          By: s/ JOHN F. CARROLL

 Jonathan A. Scruggs                          John F. Carroll
 AZ Bar No. 030505*                           Assistant County Attorney
 Katherine L. Anderson                        Office of Mike O’Connell,
 AZ Bar No. 033104*                           Jefferson County Attorney
 Bryan Neihart                                Fiscal Court Building
 CO Bar No. 47800*                            531 Court Place, Suite 900
 Alliance Defending Freedom                   Louisville, KY 40202
 15100 N. 90th Street                         Telephone: (502) 574-6321
 Scottsdale, AZ 85260                         john.carroll2@louisvilleky.gov
 Telephone: (480) 444-0020
 jscruggs@adflegal.org                        Attorney for Defendants
 kanderson@adflegal.org
 bneihart@adflegal.org




                                          2
Case 3:19-cv-00851-JRW Document 12 Filed 12/20/19 Page 3 of 4 PageID #: 724




David A. Cortman
GA Bar No. 188810*
Alliance Defending Freedom
1000 Hurricane Shoals Rd. NE
Ste. D-1100
Lawrenceville, GA 30043
Telephone: (770) 339-0774
dcortman@adflegal.org

Joshua D. Hershberger
KY Bar No. 94421
Hershberger Law Office
P.O. Box 233
Hanover, IN 47243
Telephone: (812) 274-0441
josh@hlo.legal

Attorneys for Plaintiffs

* Admitted Pro Hac Vice




                                     3
 Case 3:19-cv-00851-JRW Document 12 Filed 12/20/19 Page 4 of 4 PageID #: 725




                              Certificate of Service

      I hereby certify that on December 20, 2019, I electronically filed the foregoing

document with the Clerk of Court via the CM/ECF system and that the foregoing

document will be served by U.S. mail on Defendants’ counsel.



                                       By: s/ Bryan Neihart

                                              Bryan Neihart
                                              CO Bar No. 47800*
                                              Alliance Defending Freedom
                                              15100 N. 90th Street
                                              Scottsdale, AZ 85260
                                              Telephone: (480) 444-0020
                                              bneihart@adflegal.org




                                          4
